In an action to recover for legal services rendered in which a default judgment was entered in favor of plaintiffs against defendants, defendant Sands, as president of a labor union and trustee of a fund, appeals from an order of the Supreme Court, Nassau County, dated December 11, 1972 and made after a hearing, which- denied said defendant’s motion to vacate the judgment. Order reversed, without costs, and motion granted, upon condition that appellant (1) give an undertaking, with corporate surety, in the amount of $6,000, to secure payment of any judgment plaintiff may recover in this action and (2) pay $100 costs to respondent. Appellant shall serve his answer to the complaint and pay said $100 costs within 20 days after service of a copy of the order to be made hereon, with notice of entry. Although we agree that personal service was effected on the individual appellant, we nevertheless feel that the issues of the claim should be litigated on the merits, since the amount in dispute involves attorneys’ fees payable out of trust funds. Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.